46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Miles BRIGHT, Petitioner Appellant,v.MARYLAND DIVISION OF CORRECTION;  Attorney General Of TheState Of Maryland, Respondents Appellees.
No. 94-6938.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994Decided:  January 12, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-93-4097-N)
David Bright, Appellant Pro Se.  Diane Elizabeth Keller, Assistant Attorney General, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Bright v. Maryland Div. of Correction, No. CA-93-4097-N (D. Md. Aug. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motion for counsel and his "Motion to Extend the Record."